     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 1 of 13



 1   KESSLER TOPAZ                                    BONNETT, FAIRBOURN,
     MELTZER & CHECK, LLP                             FRIEDMAN & BALINT, P.C.
 2   Andrew L. Zivitz                                 Francis J. Balint, Jr.
 3   azivitz@ktmc.com                                 fbalint@bffb.com
     Johnston de F. Whitman, Jr.                      Andrew S. Friedman
 4   jwhitman@ktmc.com                                afriedman@bffb.com
     Jonathan F. Neumann                              2325 E. Camelback Road, Suite 300
 5   jneumann@ktmc.com                                Phoenix, AZ 85016
     280 King of Prussia Road                         Telephone: (602) 274-1100
 6   Radnor, PA 19087                                 Facsimile: (602) 274-1199
 7   Telephone: (610) 667-7706
     Facsimile: (610) 667-7056                        Liaison Counsel for Lead Plaintiff, Class
 8                                                    Representative, and the Class
     -and-
 9
10   Jennifer L. Joost
     jjoost@ktmc.com
11   One Sansome Street, Suite 1850
     San Francisco, CA 94104
12   Telephone: (415) 400-3000
     Facsimile: (415) 400-3001
13
14   Lead Counsel for Lead Plaintiff, Class
     Representative, and the Class
15
     [Additional Counsel listed on signature page.]
16
17                          UNITED STATES DISTRICT COURT
18                                    DISTRICT OF ARIZONA
19   Richard Di Donato, Individually and On           No. 16-cv-00302-NVW
     Behalf of All Others Similarly Situated,
20                                                    CLASS ACTION
21                       Plaintiff,
                                                      SUPPLEMENT TO CLASS
22           v.                                       REPRESENTATIVE’S MOTION FOR
                                                      PRELIMINARY APPROVAL OF
23   Insys Therapeutics, Inc.; Michael L.             SETTLEMENT WITH DEFENDANT
     Babich; Darryl S. Baker; and John N.             MICHAEL L. BABICH
24   Kapoor,
25
                         Defendants.
26
27
28
30

31
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 2 of 13



 1                                             TABLE OF CONTENTS
 2                                                                                                                               Page
 3   I.     MR. BABICH’S CURRENT ASSETS .................................................................... 1
 4   II.    THE SOURCE OF FUNDING FOR THE PROPOSED SETTLEMENT .............. 1
 5   III.   MR. BABICH’S POTENTIAL TO PAY A GREATER AMOUNT ....................... 2
 6          A.       Mr. Babich’s Ability to Pay .......................................................................... 2
 7          B.       The Plaintiff Class’s Risk of Recovering Less Than the Settlement Amount,
                     Even After Securing a Jury Verdict Against Mr. Babich ............................. 4
 8
                     1.        A Jury Verdict Will Likely Cause Mr. Babich to Become Insolvent,
 9                             Triggering the Arizona Attorney General’s Right to Enforce
                               Immediately a $642 Million Stipulated Judgment Against Mr.
10                             Babich ................................................................................................ 5
11                   2.        A Jury Verdict for the Plaintiff Class Will Likely Cause the Federal
                               Government to Execute Immediately Upon the $74 Million in
12                             Combined Forfeiture and Restitution Amounts that Mr. Babich
                               Owes ................................................................................................... 7
13
     IV.    CONCLUSION ........................................................................................................ 7
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30

31                                                                 i
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 3 of 13



 1                                             TABLE OF AUTHORITIES
 2                                                                                                                       Page(s)
 3   Cases
 4   In re Amgen Inc. Sec. Litig.,
         2016 WL 10571773 (C.D. Cal. Oct. 25, 2016) .............................................................. 4
 5
     Anixter v. Home-Stake Prod. Co.,
 6      77 F.3d 1215 (10th Cir. 1996) ....................................................................................... 4
 7   In re Apple Comput. Sec. Litig.,
         1991 WL 238298 (N.D. Cal. Sept. 6, 1991) ............................................................... 4-5
 8
     In re BankAtlantic Bancorp, Inc. Sec. Litig.,
 9       2011 WL 1585605 (S.D. Fla. Apr. 25, 2011), aff’d on other grounds,
         688 F.3d 713 (11th Cir. 2012) ....................................................................................... 4
10
     Larson v. Harman-Mgmt. Corp.,
11      2019 WL 7038399 (E.D. Cal. Dec. 20, 2019) ............................................................ 3-4
12   In re Mego Fin. Corp. Sec. Litig.,
         213 F.3d 454 (9th Cir. 2000) ......................................................................................... 3
13
     Robbins v. Koger Props. Inc.,
14      116 F.3d 1441 (11th Cir. 1997) ..................................................................................... 4
15   Schaffer v. Litton Loan Servicing, LP,
        2012 WL 10274679 (C.D. Cal. Nov. 13, 2012)............................................................. 3
16
     Statutes
17
     ARS §§ 13-2301, et. seq. ..................................................................................................... 5
18
     ARS §§ 44-1521, et seq. ...................................................................................................... 5
19
     Other Authorities
20
     United States of America v. Babich, et al.,
21      No. 1:16-cr-10343-ADB (D. Mass.) ...................................................................... 1, 2, 7
22
23
24
25
26
27
28
30

31                                                                  ii
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 4 of 13



 1          Pursuant to the Court’s July 24, 2020 Order (Doc. 400), the Court-appointed Class
 2   Representative (together with the Plaintiff Class, “Plaintiffs”) and Defendant Michael L.
 3   Babich (“Mr. Babich” or the “Settling Defendant” and, together with Class
 4   Representative, the “Settling Parties”) hereby respectfully submit this supplement
 5   (“Supplement”) to Class Representative’s motion for preliminary approval of the
 6   proposed settlement of the above-captioned action (“Action”) between Class
 7   Representative and Mr. Babich. Doc. 399.1
 8   I.     MR. BABICH’S CURRENT ASSETS
 9          As of June 2020, Mr. Babich had approximately $23.1 million in assets, consisting
10   of approximately $21.6 million in marketable and unmarketable securities, a significant
11   portion of which is substantially illiquid, and $1.5 million in cash assets. See Declaration
12   of Russell Piccoli (“Piccoli Decl.”), ¶ 5, attached as Exhibit 1 to the Declaration of
13   Johnston de F. Whitman, Jr. (“Whitman Decl.”).
14          As set forth in Class Representative’s Motion for an Order Preliminarily
15   Approving Settlement with Michael L. Babich (the “Preliminary Approval Motion”)
16   (Doc. 399), Mr. Babich’s current assets are offset by, among other things, his unsatisfied
17   forfeiture and restitution obligations—in excess of $74 million—imposed as a result of
18   his guilty plea in United States of America v. Babich, et al., No. 1:16-cr-10343-ADB
19   (D. Mass.) (“Criminal Action”). Furthermore, as discussed below, Mr. Babich is
20   currently defending numerous other pending matters that collectively seek more than
21   $3 billion in damages (the “Concurrent Litigation”). See infra Section III.A.
22   II.    THE SOURCE OF FUNDING FOR THE PROPOSED SETTLEMENT
23          Mr. Babich intends to fund the Settlement Amount by paying cash from the
24   approximately $1.5 million in cash assets that he currently holds. Piccoli Decl., ¶¶ 5,7.
25
26
     1
27          All terms with initial capitalization not otherwise defined herein shall have the
     meanings ascribed to them in the Stipulation and Agreement of Settlement Between Lead
28   Plaintiff and Defendant Michael L. Babich dated July 21, 2020 (the “Stipulation”).
     Doc. 399-1.
30

31                                                1
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 5 of 13



 1   III.   MR. BABICH’S POTENTIAL TO PAY A GREATER AMOUNT
 2          Mr. Babich is not in a position to pay more to settle this matter given his current
 3   financial condition, as constrained by the $74 million in unsatisfied forfeiture and
 4   restitution obligations arising from the Criminal Action and the more than $3 billion in
 5   exposure from the cases comprising the Concurrent Litigation. As the Court recognized,
 6   “settlements must always leave defendants better off than a total liquidation of assets.”
 7   Doc. 400 at 2. Here, the proposed Settlement payment that Mr. Babich has agreed to
 8   make must be evaluated in light of: (i) his ability to pay, not only based upon his assets
 9   counterbalanced by his unsatisfied liabilities discussed above, but also considering his
10   financial exposure to the Concurrent Litigation; and (ii) the appreciable risk that, even if
11   Plaintiffs prevailed following a time-consuming and expensive trial, given Mr. Babich’s
12   constrained assets and existing financial obligations to federal and state regulators, the
13   Plaintiff Class would recover less than the Settlement Amount (or nothing), because they
14   would likely be relegated to pursuing claims against Mr. Babich’s bankruptcy estate
15   alongside (at best) state and federal regulators, among others, that already have stipulated
16   judgments against Mr. Babich.
17          A.     Mr. Babich’s Ability to Pay

18          As stated in the Preliminary Approval Motion, Mr. Babich’s unsatisfied forfeiture
19   and restitution obligations to the federal government exceed his current net worth by
20   more than $49 million. Doc. 399 at 9-10. These federal judgments present a direct
21   restraint on Mr. Babich’s ability to pay a greater amount here.
22          Moreover, the Settling Parties have attached as Exhibit 2 to the Whitman Decl. a
23   document addressing the cases comprising the Concurrent Litigation, together with
24   damages estimates, which exceed $3 billion in the aggregate. Mr. Babich’s ability to pay
25   more to fund a settlement of Plaintiffs’ claims against him in the Action is constrained by
26   his collective financial exposure from and his ongoing need to fund a defense of the
27   claims against him in the Concurrent Litigation. Piccoli Decl., ¶¶ 8-9. Additionally, a
28   payment from Mr. Babich greater than the costs of defending the claims against him in
30

31                                                2
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 6 of 13



 1   this Action could create a run on Mr. Babich’s currently negative net worth from the
 2   plaintiffs suing him in the Concurrent Litigation. Id., ¶ 9. If successful, these claims
 3   would lead Mr. Babich into bankruptcy. Id.
 4          Given these circumstances, Mr. Babich’s position is that the $250,000 Settlement
 5   Amount, representing his counsel’s estimated cost of defending Mr. Babich through the
 6   conclusion of this matter, was the maximum settlement payment that Mr. Babich could
 7   make. Piccoli Decl., ¶ 8. In this regard, Mr. Babich viewed paying any greater Settlement
 8   Amount and trying the case to verdict in Plaintiffs’ favor as presenting a roughly
 9   equivalent risk of insolvency for Mr. Babich. Id., ¶ 10. For Plaintiffs, their alternative to
10   accepting the Settlement Amount to resolve the Action as to Mr. Babich was to try the
11   case, at great expense;2 and, if successful, pursue their judgment against Babich alongside
12   other creditors, including the State of Arizona, in Babich’s likely inevitable bankruptcy
13   filing. Id., ¶¶ 13-14; see also infra Section III.B.
14          The proposed Settlement provides an immediate cash payment for the benefit of
15   the Class, as opposed to the likelihood of recovering less or nothing following a costly
16   trial and lengthy appeals process. In this regard, “[i]t is well-settled law that a cash
17   settlement amounting to only a fraction of the potential recovery does not per se render
18   the settlement inadequate or unfair.” In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 459
19   (9th Cir. 2000) (citation omitted). “Estimates of what constitutes a fair settlement figure
20   are tempered by factors such as the risk of losing at trial, the expense of litigating the
21   case, and the expected delay in recovery (often measured in years).” Schaffer v. Litton
22   Loan Servicing, LP, 2012 WL 10274679, *11 (C.D. Cal. Nov. 13, 2012); see also, e.g.,
23   Larson v. Harman-Mgmt. Corp., 2019 WL 7038399, at *6-7 (E.D. Cal. Dec. 20, 2019)
24
25
26   2
            Plaintiffs’ cost of trying the case would far exceed the cost to Mr. Babich. Among
     other things, Plaintiffs have retained three expert witnesses, at least two of which are
27   certain to testify at trial, while Mr. Babich has none. Additionally, as Class Counsel
     neither resides nor maintains offices in Phoenix, there would be considerable costs
28   securing CDC-compliant travel, lodging, and office space for a minimum of three weeks
     in preparing for and presenting at trial.
30

31                                                  3
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 7 of 13



 1   (preliminarily approving settlement representing less than 0.1% of potential statutory
 2   damages).
 3          Moreover, the proposed Settlement, combined with the settlements reached in the
 4   Action with Defendants Darryl S. Baker and John L. Kapoor, will provide the Class with
 5   a collective payment of no less than $2.95 million, with the potential to increase to up to
 6   $12.25 million, comprising a favorable aggregate recovery for the Class. See Doc. 399
 7   at 13-14.
 8          B.     The Plaintiff Class’s Risk of Recovering Less Than the Settlement Amount,
 9                 Even After Securing a Jury Verdict Against Mr. Babich

10          It is well-established that the proposed Settlement must be considered alongside
11   the risk that the jury would find in Mr. Babich’s favor following a costly trial, as well as
12   the risk that any such verdict would be affirmed in a time-consuming post-verdict appeal.
13   See Doc. 399 at 12-13; see also Doc. 400 at 1 (among the factors considered in evaluating
14   a proposed settlement is “the cost of continued prosecution of the case”); In re Amgen
15   Inc. Sec. Litig., 2016 WL 10571773, at *3 (C.D. Cal. Oct. 25, 2016) (“A trial of a
16   complex, fact-intensive case like this could have taken weeks, and the likely appeals of
17   rulings on summary judgment and at trial could have added years to the litigation.”).
18          While Plaintiffs’ Counsel believes that Plaintiffs’ claims against Mr. Babich are
19   meritorious and supported by admissible evidence, Mr. Babich’s counsel, on the other
20   hand, believes that he can prevail at trial (Piccoli Decl., ¶ 11), and numerous other
21   securities class actions with sound claims have proceeded to trial with the class
22   recovering nothing. See, e.g., In re BankAtlantic Bancorp, Inc. Sec. Litig., 2011 WL
23   1585605 (S.D. Fla. Apr. 25, 2011) (overturning jury verdict for plaintiff class, and
24   granting judgment as a matter of law to defendants), aff’d on other grounds, 688 F.3d 713
25   (11th Cir. 2012); Robbins v. Koger Props. Inc., 116 F.3d 1441 (11th Cir. 1997) (jury
26   verdict of over $81 million for plaintiffs against accounting firm reversed on appeal);
27   Anixter v. Home-Stake Prod. Co., 77 F.3d 1215 (10th Cir. 1996) (overturning securities
28   class action jury verdict for plaintiffs in case filed in 1973 and tried in 1988); In re Apple
30

31                                                 4
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 8 of 13



 1   Comput. Sec. Litig., 1991 WL 238298 (N.D. Cal. Sept. 6, 1991) (after jury rendered a
 2   verdict for plaintiffs following an extended trial, the court overturned the verdict).
 3          In addition to the omnipresent risk of losing at trial, however, Plaintiffs here also
 4   face a far more relevant and demonstrable risk that they would likely secure little or no
 5   financial recovery even after obtaining a jury verdict in their favor at trial.
 6                 1.     A Jury Verdict Will Likely Cause Mr. Babich to Become
 7                        Insolvent, Triggering the Arizona Attorney General’s Right to
                          Enforce Immediately a $642 Million Stipulated Judgment
 8                        Against Mr. Babich
 9          On July 19, 2019, the State of Arizona, through Arizona Attorney General Mark
10   Brnovich, filed a complaint in the Superior Court of the State of Arizona in and for
11   Maricopa County against Mr. Babich and others alleging violations of both the Arizona
12   Consumer Protection Act, Arizona Revised Statutes (“ARS”) §§ 44-1521, et seq., and the
13   Arizona RICO statute, ARS §§ 13-2301, et. seq., in connection with alleged acts and
14   omissions by Mr. Babich in marketing Subsys. Case No. CV2019-010695 (the “AZAG
15   Action”). On June 26, 2020, Mr. Babich entered into a Stipulated Consent Judgment (the
16   “AZAG Judgment”) to resolve the claims alleged against him in the AZAG Action.
17   See Whitman Decl. at Ex. 3.3 Among other things, the AZAG Judgment provides for
18   judgment in the amount of $599.2 million against Mr. Babich as a civil penalty and
19   judgment in the amount of $45 million against Mr. Babich as disgorgement. Id. at p. 6.
20   Of the combined $644,200,000 in penalties and disgorgement, Mr. Babich agreed to pay
21   $2,000,000, or 0.31%. Piccoli Decl., ¶ 8.E.
22          The AZAG Judgment also provides that if Mr. Babich files for bankruptcy under
23   Title 11 of the United States Code within 120 days of Mr. Babich’s payment of the
24   $2,000,000 reflected therein, then such payment will not be recognized as satisfying
25   Mr. Babich’s $644,200,000 in penalties and disgorgement if any creditor, such as
26
27
     3
             The AZAG complaint and the AZAG Judgment also name as a defendant
28   Mr. Babich’s wife, Natalie Levine, on the alleged basis that Ms. Levine benefitted from
     the alleged misconduct through her marital community with Mr. Babich.
30

31                                                 5
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 9 of 13



 1   Plaintiffs here, files a petition for relief against Mr. Babich’s estate. Whitman Decl. at
 2   Ex. 3 at pp. 6-7. In such instance, the State of Arizona would have a claim as to the
 3   remaining $642,000,000 in penalties and disgorgement under the AZAG Judgment. In
 4   any event, the AZAG Judgment further provides that the State of Arizona reserves its
 5   right to pursue the remaining $642,000,000 in penalties and disgorgement under the
 6   AZAG Judgment if Mr. Babich files for bankruptcy protection at any time. Id. at 7.
 7          Given that the trial of Plaintiffs’ claims against Mr. Babich in this Action is
 8   anticipated to conclude during the first week of September 2020, a decision in Plaintiffs’
 9   favor would be almost certainly be rendered within 120 days of Mr. Babich’s June 26,
10   2020 partial payment of penalties and disgorgement under the AZAG Judgment.4
11   Mr. Babich’s counsel has represented that if Plaintiffs obtain a judgment from this Court,
12   then Mr. Babich is likely to promptly file for bankruptcy protection. Piccoli Decl., ¶ 10.
13   In such instance, Plaintiffs’ ability to collect any portion of the trial judgment in this case
14   will, at best, be competing with the State of Arizona’s claim to $642,000,000, and
15   Plaintiffs will in all likelihood recover nothing after prevailing at trial. 5 Even if
16   Mr. Babich files for bankruptcy later than approximately October 23, 2020, Plaintiffs will
17   be competing with the State of Arizona, the federal government (as discussed below in
18   Section III.B.2), and other claimants (as discussed above in Section III.A) to try to obtain
19   a portion of a trial judgment secured here.
20
21
22
23
24   4
            The 120-day period referenced in the AZAG Judgment will run on or about
     October 23, 2020.
25
     5
            Mr. Babich has also entered into a Stipulation for Judgment (the “Alabama
26   Stipulation”) in a case that the Mobile County Board of Health brought against him and
     other defendant parties in the Circuit Court of Mobile County, Alabama. See Whitman
27   Decl. at Ex. 4. Pursuant to the Alabama Stipulation, Mr. Babich has agreed to have
     judgment entered against him in the amount of $750 million. Id. If the Alabama Court
28   approves the Alabama Stipulation, then Mobile County will have a $750 million claim
     against Mr. Babich if he files for bankruptcy protection. Piccoli Decl., ¶ 13.
30

31                                                 6
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 10 of 13



 1                 2.     A Jury Verdict for the Plaintiff Class Will Likely Cause the
                          Federal Government to Execute Immediately Upon the
 2                        $74 Million in Combined Forfeiture and Restitution Amounts
 3                        that Mr. Babich Owes

 4          Based upon the approximately $74 million in outstanding and unsatisfied
 5   forfeiture and restitution amounts that Mr. Babich owes in connection with the Criminal
 6   Action, Plaintiffs believe that it is likely that the federal government would seek to
 7   collect on those same outstanding amounts in the event that the jury renders a verdict in
 8   Plaintiffs’ favor in this Action. This action by the federal government, in response and in
 9   addition to a judgment in Plaintiffs’ favor, is almost certain to cause Mr. Babich to file
10   for bankruptcy. Piccoli Decl., ¶ 11. In this instance, Plaintiffs’ claims against Mr.
11   Babich’s estate would be, at best, competing with the State of Arizona’s and the federal
12   government’s aggregate claims of approximately $716 million, 6 all but assuring that
13   Plaintiffs would receive nothing from a trial victory in this Action.
14   IV.    CONCLUSION
15          For all of the foregoing reasons and those detailed in Class Representative’s
16   Preliminary Approval Motion, the Settling Parties respectfully request that the Court
17   grant preliminary approval of the Settlement and enter the proposed Preliminary
18   Approval Order. The Settling Parties are available to respond to any further questions the
19   Court may have regarding the Settlement.
20   DATED: July 29, 2020               Respectfully Submitted,
21                                      KESSLER TOPAZ
22                                      MELTZER & CHECK, LLP

23                                      s/ Johnston de F. Whitman, Jr.
                                        Andrew L. Zivitz (admitted Pro Hac Vice)
24                                      azivitz@ktmc.com
25                                      Johnston de F. Whitman, Jr. (admitted Pro Hac Vice)
                                        jwhitman@ktmc.com
26                                      Jonathan F. Neumann (admitted Pro Hac Vice)
27
     6
            As noted above, if the court in Mobile, Alabama approves the Alabama
28   Stipulation, then Plaintiffs would be, at best competing with aggregate claims of at more
     than $1.4 billion against Mr. Babich’s bankruptcy estate.
30

31                                                 7
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 11 of 13



 1                                jneumann@ktmc.com
                                  280 King of Prussia Road
 2                                Radnor, PA 19087
 3                                Telephone: (610) 667-7706
                                  Facsimile: (610) 667-7056
 4
                                  -and-
 5
                                  Jennifer L. Joost (admitted Pro Hac Vice)
 6                                jjoost@ktmc.com
 7                                One Sansome Street, Suite 1850
                                  San Francisco, CA 94104
 8                                Telephone: (415) 400-3000
                                  Facsimile: (415) 400-3001
 9
10                                Lead Counsel for Lead Plaintiff, Class Representative,
                                  and the Class
11
                                  BONNETT, FAIRBOURN,
12                                FRIEDMAN & BALINT, P.C.
                                  Francis J. Balint, Jr.
13                                fbalint@bffb.com
14                                Andrew S. Friedman
                                  afriedman@bffb.com
15                                2325 E. Camelback Road, Suite 300
                                  Phoenix, AZ 85016
16                                Telephone: (602) 274-1100
17                                Facsimile: (602) 274-1199

18                                Liaison Counsel for Lead Plaintiff, Class
                                  Representative, and the Class
19
                                  RUSSELL PICCOLI, PLC
20
21                                s/ Russell Piccoli with permission
                                  Russell Piccoli, No. 004492
22                                rp@winazlaw.com
23                                701 North 44th Street
                                  Phoenix, AZ 85008
24                                Telephone: (480) 429-3000
25
                                  LANG & KLAIN, P.C.
26
                                  s/ William G. Klain with permission
27                                Zachary W. Rosenberg, No. 033719
28                                zrosenberg@lang-klain.com
                                  William G. Klain, No. 015851
30

31                                         8
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 12 of 13



 1                                wklain@lang-klain.com
                                  6730 N. Scottsdale Rd., Suite 101
 2                                Scottsdale, AZ 85253
 3                                Telephone: (480) 534-4900
                                  Facsimile: (480) 970-5034
 4
                                  Attorneys for Defendant Michael L. Babich
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30

31                                         9
     Case 2:16-cv-00302-NVW Document 401 Filed 07/29/20 Page 13 of 13



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on July 29, 2020, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to those persons who are CM/ECF registrants:
 5             David Rosenbaum                  Bahram Seyedin-Noor
               drosenbaum@omlaw.com             bahram@altolit.com
 6             OSBORN MALEDON PA                Bryan Ketroser
 7             2929 N. Central Ave.,            bryan@altolit.com
               21st Floor                       Jared Kopel
 8             Phoenix, AZ 85012                jared@altolit.com
               Telephone: 602-640-9000          Ian Browning
 9             Facsimile: 602-640-9050          ian@altolit.com
                                                ALTO LITIGATION
10             George J. Coleman                4 Embarcadero Center,
11             gjc@slwplc.com                   Suite 1400
               Michael K. Foy                   San Francisco, CA 94111
12             mkf@slwplc.com                   Telephone: 415-779-2586
               SALMON, LEWIS &                  Facsimile: 866-654-7207
13             WELDON, P.L.C.
14             2850 E. Camelback Road,          Brian T. Kelly
               Suite 200                        bkelly@nixonpeabody.com
15             Phoenix, AZ 85016                Matthew L. McLaughlin
               Telephone: 602-801-9060          mmclaughlin@nixonpeabody.com
16             Facsimile: 602-801-9070          George J. Skelly
                                                gskelly@nixonpeabody.com
17             William Klain                    NIXON PEABODY LLP
18             wklain@lang-klain.com            Exchange Place
               Jason Clark                      53 State St.
19             jclark@lang-klain.com            Boston, MA 02109
               Zachary Rosenberg                Telephone: 617-345-1000
20             zrosenberg@lang-klain.com        Facsimile: 617-345-1300
21             LANG & KLAIN, PC
               6730 N. Scottsdale Road          Russell Piccoli
22             Suite 101                        rp@winazlaw.com
               Scottsdale, AZ 85253             RUSSELL PICCOLI PLC
23             Telephone: 480-534-4900          701 N. 44th St.
               Facsimile: 480-970-5034          Phoenix, AZ 85008
24                                              Telephone: 480-429-3000
25                                              Facsimile: 480-429-3100

26
                                                s/ Johnston de F. Whitman, Jr.
27
28
30

31                                             10
